DETAILED ACTION
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
The Applicant argues, “The Office acknowledges that Basnayake fails to teach or suggest "processing the global positioning data, the data, with corresponding timestamp, acquired from the onboard sensors, and a motion model for each of the first road vehicle and said at least two neighbouring road vehicles, using a data fusion algorithm." Office Action, p. 8. The Office asserts that paragraphs [0015], [0062], [0121], [0151], [0154], and [0158] of Nehmadi remedies the deficiencies of Basnayake. Id. at pp. 8-9, see also, pp. 2-5. Applicant respectfully disagrees. 
As an initial matter, the Office fails to point to any portion of Nehmadi that teaches or suggests "processing the global positioning data, the data, with corresponding timestamp, acquired from the onboard sensors, and a motion model for each of the first road vehicle and said at least two neighbouring road vehicles, using a data fusion algorithm" as recited in claim 1. For example, according to Nehmadi, "[e]ach distance measurement for each frame acquired may contain a time stamp of the measurement time, allowing for the temporal alignment of the acquired data." Nehmadi, para. [0062]. That is, Nehmadi at most describes using timestamps to align image frames. Nowhere, however, does Nehmadi teach or suggest "processing said global positioning data, said data [on relative positions and data on heading angle and velocity of said road vehicles], with corresponding timestamp, . . . and a motion model," as recited in claim 1. 
Similarly, Nehmadi describes that: 
…


		Moreover, Nehmadi discusses a method "to generate an environment analysis from a vehicle" in FIG. 7 and paragraphs [0086]-[0091]. However, Nehmadi at most describes 
		Accordingly, for at least the reasons provided herein, no reason has been articulated as to why one of skill in the art would find the claimed combination obvious in view of the prior art. Therefore, no prima facie case of obviousness can be established, and Applicant submits that the rejection of independent claim 1 under 35 U.S.C. § 103 is improper, and should be withdrawn.”
		The Examiner respectfully disagrees. Nehmadi in paragraph 52 teaches 3D map which teaches the speed and its direction related to a vehicles and paragraph 89 teaches GPS and IMU sensor data with timestamps. Utilizing the sensor data, the motion compensation unit compute all the relevant temporal and spatial transformation. Paragraph 91 of Nehmadi teaches the v2v communication which help to determine the geospatial information of other vehicles. This data is used to frame 3D maps which includes static and moving objects in the area and speed estimate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662